HOOD, Judge.
This case was consolidated for trial and appeal with the following companion cases: Sagrera et al. v. Mouton et al., 180 So.2d 775; Sagrera et al. v. Mouton et al., 180 So.2d 783; and Sagrera et al. v. Albritton et al., 180 So.2d 783. We are deciding all of these suits on this date.
*783The issues presented in this suit are considered and are discussed in the opinion which is being rendered by us in the first listed companion case, (180 So.2d 775). For the reasons set out in that opinion, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to defendants-appellants.
Affirmed.